 1 McGREGOR W. SCOTT
   United States Attorney
 2 KELLI L. TAYLOR
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Attorneys for Defendant Robert Wilkie,
 6 Secretary of the Department of Veterans Affairs, and
   Defendants Stockwell and Almes, in their official capacities
 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10   TASHIA CHANNEL,                                     CASE NO. 2:18-CV-02414 MCE AC (PS)
11                         Plaintiff,
                                                         REQUEST FOR 30 DAY CONTINUANCE OF
12   v.                                                  DEADLINE TO FILE RESPONSIVE PLEADINGS
                                                         TO PLAINTIFF’S FIRST AMENDED
13   ROBERT WILKE, SECRETARY,                            COMPLAINT; [PROPOSED ORDER]
     DEPARTMENT OF VETERANS AFFAIRS,
14   DAVID STOCKWELL, DIRECTOR,
     DEPARTMENT OF VETERANS AFFAIRS OF
15   NORTHERN CALIFORNIA HEALTH CARE
     SYSTEM, AND MARIA ALMES,
16   SUPERVISOR, VOLUNTARY SERVICES
     DEPARTMENT, VETERANS AFFAIRS OF
17   NORTHERN CALIFORNIA HEALTH CARE
     SYSTEM
18

19                         Defendants.
20

21          The United States herein seeks an additional thirty (30) days–until February 28, 2019–to file
22   responsive pleadings to Plaintiff’s First Amended Complaint (ECF 7) given the current lapse in
23   appropriations and partial government shutdown.
24          At the end of the day on December 21, 2018, the Appropriations Act that had been funding the
25   Department of Justice expired and appropriations to the Department lapsed. The Department does not
26   know when funding will be restored. Absent an appropriation, Department of Justice attorneys assigned
27   to this matter are prohibited from working, even on a voluntary basis, except in very limited
28   circumstances, including “emergencies involving the safety of human life or the protection of

                                                    1
      REQUEST FOR 30 DAY CONTINUANCE OF RESPONSIVE PLEADING DEADLINE TO
      PLAINTIFF’S FIRST AMENDED COMPLAINT
 1   property.” 31 U.S.C. § 1342. That exception is not deemed to include most civil cases, including this
 2   one.
 3            On October 22, 2018, Plaintiff filed the First Amended Complaint in this case after her original
 4   Complaint was screened and dismissed. (ECF 6). Service was subsequently effected on the United
 5   States Attorney on November 28, 2018, and on the other Defendants via certified mail by the end of that
 6   month. (ECF 13-15). On December 14, 2018, the United States filed a status report confirming
 7   responsive pleadings were due for the served parties on or before January 28, 2019. (ECF 16). One
 8   week later, appropriations lapsed and the undersigned was furloughed and is not authorized to work on
 9   this matter during the lapse in appropriations. Accordingly, the United States requests a thirty day
10   extension of time for Defendants1 to respond to Plaintiff’s First Amended Complaint, including on or
11   before February 28, 2019. If the lapse in appropriations continues for an extended time, the United
12   States may need to seek additional time. This initial request should not affect the currently scheduled
13   May 8, 2019 Pretrial Scheduling Conference. (ECF 10, 2:14).
14            Prior to filing this request, the United States met and conferred with pro se Plaintiff and
15   requested an extension within the 28-day limit the parties can agree to without obtaining a court
16   order. Although Plaintiff initially said she was agreeable to an extension, she subsequently put
17   conditions on it and never provided written confirmation of approval for the stipulation. Accordingly,
18   the United States is seeking Court approval for an extension of time for served Defendants to respond to
19   the First Amended Complaint up to and including February 28, 2019.
20       Dated: January 14, 2019                             McGREGOR W. SCOTT
                                                             United States Attorney
21

22                                                           /s/ Kelli L. Taylor
                                                             KELLI L. TAYLOR
23                                                           Assistant United States Attorney
24                                                           Attorneys for Defendant Robert Wilkie,
                                                             Secretary of the Department of Veterans Affairs,
25                                                           and Defendants Stockwell and Almes, in their
                                                             official capacities
26

27
     1
28    We represent the Secretary of the Department of Veterans Affairs and the named Defendants in their
     official capacity, which is the only manner they were served in. (ECF 8, 14, 15). Fed. R. Civ. Proc. 4(e).
                                                       2
         REQUEST FOR 30 DAY CONTINUANCE OF RESPONSIVE PLEADING DEADLINE TO
         PLAINTIFF’S FIRST AMENDED COMPLAINT
 1                                                [PROPOSED] ORDER
 2
            Given the lapse in appropriations and partial shutdown of the government, the United States’
 3
     request for an additional thirty days for served Defendants to file responsive pleadings to Plaintiff’s First
 4

 5   Amended Complaint is hereby granted. Defendants Robert Wilkie, Secretary of the Department of

 6   Veterans Affairs, and Defendants Stockwell and Almes, in their official capacities, shall have up to and

 7   including February 28, 2019, to respond to Plaintiff’s First Amended Complaint.
 8
            IT IS SO ORDERED.
 9
     DATED: January 15, 2019
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    3
      REQUEST FOR 30 DAY CONTINUANCE OF RESPONSIVE PLEADING DEADLINE TO
      PLAINTIFF’S FIRST AMENDED COMPLAINT
